A complete statement of the facts in this appeal will be found in the opinions heretofore prepared. These facts will show that the question for determination is whether the landlord or the mortgagee is entitled to a first lien upon the pressing machines involved in the suit. In my judgment the decision must favor the landlord and I, therefore, concur in the opinion of Mr. Justice Stabler, for the reasons set forth in his opinion as well as the additional reasons hereinbelow set forth.
It does not appear that the landlord has ever availed himself of his right of distress and, hence, has never perfected his lien. This, however, is not necessary under the case ofEx parte Stackley, 161 S.C. at page 283, 159 S.E., 622, where it is held that, when the landlord has taken possession, distress is not necessary. The landlord did not actually *Page 450 
take possession of the property in the present case as the tenant abandoned the premises and the property, but his possession was recognized by the plaintiff by the fact that the action is in claim and delivery, which is always an action against the possessor of property. The appeal may, therefore, be considered in the light of a lien by the landlord for his rent and a lien by the seller of the property under a contract or agreement conveying the property to the tenant but reserving title in the seller.
The order for the machines was duly sent to New York and promptly filled by shipment. This order provided that to be valid it must be accepted by the shipper and this accepted order is the title retention contract or chattel mortgage involved in the appeal. It was not accepted in writing until about two months after the shipment was made. The overt act of shipping the machines was certainly an acceptance of the offer to purchase, as made by the proposed purchaser (Moneyweight Scale Company v. Gordon MercantileCompany, 102 S.C. 419, 86 S.E., 1060), but the main question still remains as to whether or not this shipment, constituting an acceptance of the offer, was an acceptance of the contract or the making of the contract. It was the intention of the parties that a mortgage be given, but the most the seller could claim, from the date of the shipment to the written acceptance of the offer, was that the seller held an equitable mortgage on the property. This equitable mortgage became a legal one when the written acceptance was signed in New York by the proper officers of the seller. Without notice, actual or constructive, the landlord was not bound by the equitable mortgage and the machines were placed upon the premises of the landlord before the legal mortgage was executed.
That the landlord is a subsequent creditor and is entitled to the protection afforded by the recording statute is firmly established by the Fidelity Trust  Mortgage Co. case in158 S.C. 400, 155 S.E., 622. The quotation from this *Page 451 
opinion found in the opinion of Mr. Justice Stabler omits a sentence, as is pointed out in the opinion of the Chief Justice. The portion of the opinion omitted, as aforesaid, and quoted in italics by the Chief Justice is, I venture respectfully to say, misleading as a general proposition, although entirely applicable to the case then under consideration. Distress in that case was denied for the reason that the levy was made upon property which did not belong to the tenant in his own right. The unrecorded agreement was held to be void as against the landlord, who was a subsequent creditor, "such agreement being void, however, does not give the landlord the right to distrain upon such property." Why? Because the property was owned by the children of the tenant and not by the tenant himself.
In the present case that qualification could not apply. If the tenant were the owner of the property and the unrecorded agreement, or chattel mortgage, were void as to the landlord, or if the seller were estopped from denying title in the tenant, I can see no reason why the protection by distress should be denied the landlord.
The present landlord would, of course, have no right of distress unless the tenant were the owner of the property, in his own right, or unless the holder of the mortgage, could not dispute the tenant's ownership. A decision on this point necessarily arises under the title retention contract.
In the case of Singer Mfg. Company v. Smith, 40 S.C. at page 531, 19 S.E., 132, 133, 42 Am. St. Rep., 897, the Court approves the following language of the Circuit Court: "The intention of the contracting parties in the case named could only be discovered from the words used in the contract, while the testimony in the present case stamps the transaction as a sale, and not as a `lease' or hiring. * * * The instrument under consideration was evidently given to secure the purchase price of the sewing machine. It is settled law that, if a security for money is intended, that security is a mortgage, though it may not bear upon its face *Page 452 
the form of a mortgage. Conditional sales are not favored in law, and, where it is doubtful from the face of the instrument whether the contract is a conditional sale or a mortgage, the Courts generally treat it as a mortgage, for the reason that such construction will be most apt to attain the ends of justice, and prevent fraud and oppression."
But even if the title had not passed, if there had been no sale, still the seller is not in position to dispute the ownership of the tenant or purchaser. In Carroll v. Cash Mills, 125 S.C. at page 341, 118 S.E., 290, 292, it is said: "The whole purpose of the recording acts is to prevent secret liens, to protect bona fide purchasers for value and subsequent creditors, who have relied on the apparent possession of the vendee, to purchase from him or to extend credit to him. When the vendor has thus led the purchaser or subsequent creditor to rely on the apparent title of the vendee, he is estopped from setting up his title in derogation of their rights. He still has the title; but, as against these classes of persons who have been misled by his conduct, the Court says he should not be allowed to show title. In such a retention of title agreement, the vendor retains the title to the goods until payment, and can only lose his right to set it up by his conduct in allowing others to think that the vendee has title."
These views, taken in connection with the opinion of Mr. Justice Stabler, cause me to concur in his opinion.